


110 HR 5236 IH: Renewable Biomass Facilitation Act of

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5236
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Ms. Herseth Sandlin
			 (for herself, Mr. Walden of Oregon,
			 Mr. DeFazio,
			 Mr. Stupak,
			 Mr. Ross, Mr. Pickering, Mrs.
			 Emerson, Mr. Goodlatte,
			 Mr. Bonner, and
			 Mr. Peterson of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote the use of certain materials harvested from
		  public lands in the production of renewable fuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Biomass Facilitation Act of
			 2008.
		2.Renewable
			 biomassSection 201 of the
			 Energy Independence and Security Act of 2006 (Public Law 110–140; 121 Stat.
			 1519) is amended in the amendment made to section 211(o)(1) of the Clean Air
			 Act (42 U.S.C. 7545) by amending subparagraph (I) of such section 211(o)(1) to
			 read as follows:
			
				(I)Renewable
				biomassThe term renewable biomass means—
				(A)materials,
				precommercial thinnings, or removed exotic species that—
					(i)are
				byproducts of preventive treatments (such as trees, wood, brush, thinnings,
				chips, and slash) that are removed—
						(I)to reduce
				hazardous fuels;
						(II)to reduce or
				contain disease or insect infestation; or
						(III)to restore
				ecosystem health;
						(ii)would not
				otherwise be used for higher-value products; and
					(iii)are harvested
				from National Forest System land or public lands (as defined in section 103 of
				the Federal Land Policy and Management Act of 1976) in accordance with—
						(I)Federal and State
				law;
						(II)applicable land
				management plans; and
						(III)the requirements
				for old-growth maintenance, restoration, and management direction of paragraphs
				(2), (3), and (4) of subsection (e) of section 102 of the Healthy Forests
				Restoration Act of 2003 and the requirements for large-tree retention of
				subsection (f) of that section; or
						(B)any organic matter
				that is available on a renewable or recurring basis from non-Federal land or
				land belonging to an Indian or Indian tribe that is held in trust by the United
				States or subject to a restriction against alienation imposed by the United
				States, including—
					(i)renewable plant
				material, including—
						(I)feed
				grains;
						(II)other
				agricultural commodities;
						(III)other plants and
				trees; and
						(IV)algae; and
						(ii)waste material,
				including—
						(I)crop residue;
						(II)other vegetative
				waste material (including wood waste and wood residues);
						(III)animal waste and
				byproducts (including fats, oils, greases, and manure);
						(IV)construction
				waste; and
						(V)food waste and
				yard
				waste.
						.
		
